Citation Nr: 9935414	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
October 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The service-connected degenerative disc disease of the 
lumbar spine is manifested by a history of chronic pain and 
limitation of motion on forward flexion to 60 degrees, but is 
no more than moderately disabling.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In a rating decision dated in March 1996, the RO granted 
service connection for degenerative disc disease at the L5-S1 
level of the spine.  A 10 percent disability evaluation was 
assigned effective in November 1995.  That determination was 
based on service medical records that revealed that the 
veteran experienced low back pain in the mid-1980's.  The RO 
also considered the report of a VA examination dated in 
January 1996 which revealed, in pertinent part, that forward 
flexion of the lumbar spine was to 95 degrees, that back 
extension was to 35 degrees, that lateral flexion 
(bilaterally) was to 40 degrees, and that rotation 
(bilaterally) was to 35 degrees.  In addition, the veteran 
complained of pain during the range of motion movements, 
except on lateral flexion movements.  X-rays of the lumbar 
spine associated with the examination revealed slight 
anterior wedging at the L1 vertebral body and slight 
narrowing at the L5-S1 level. The diagnosis was degenerative 
disc disease at the L5-S1 level and anterior wedging of the 
L1 vertebral body.  

When seen by VA in August 1997, the veteran related that he 
experienced pain in the mid-lumbar area more intensely with 
prolonged standing over ten minutes.  He indicated that he 
exercised caution when bending at the waist to retrieve 
objects over 20 pounds.  On physical examination, there was 
normal curvature of the lumbar spine without evidence of 
kyphosis, scoliosis, muscular atrophy, scars, or rashes.  
There was no palpable tenderness along the lumbar spine.  
During the examination, the veteran held his back in a stiff 
position.  Heel-to-heel, toe-to-toe, and heel-to-toe 
movements were normal.  The veteran exhibited mild pain at 
the mid L4-5 level when lying down.  It was noted that the 
veteran used his elbows to lie down and arose rolling either 
to the right or left to reduce back stress.  Straight leg 
raises were negative.  Hip joints exhibited normal range of 
motion without discomfort, bilaterally.  The veteran had a 
negative Patrick's testing and Gaenslen's testing.  There was 
no pain, numbness, or tingling radiating down the distal 
extremities from the aforenoted maneuvers by history.  
Forward flexion of the lumbar spine was to 90 degrees without 
discomfort.  Backward extension was to 35 degrees without 
discomfort.  Right lateral flexion was to 30 degrees without 
pain or discomfort.  Left lateral flexion was to 30 degrees 
without pain or discomfort.  Motor strength was 5/5 in the 
lower extremities without low back pain with distal extremity 
stress by the examiner for 30 seconds.  Sensory and vibratory 
testing was intact.  X-rays of the lumbosacral spine revealed 
possible mild degenerative changes of the lower lumbar spine.  
The diagnostic impression was mild degenerative arthritis of 
the lumbar spine.  

Based on the results of the August 1997 examination, the RO 
proposed to reduced the disability evaluation for the 
service-connected back disability to a noncompensable 
evaluation.  Accordingly, the veteran was notified of the 
RO's intention and provided an opportunity to submit evidence 
to support the continuation of the 10 percent evaluation.  In 
December 1997, the evaluation was reduced as proposed by the 
RO.  The veteran disagreed with that action.  

Outpatient treatment records dated in 1998 reflect that the 
veteran was seen and treated for his service-connected back 
disability.  A January 1998 entry provides limited range of 
motion on forward flexion to 60 degrees.  Strength was 5/5 
throughout and sensorium was intact.  The impression was 
degenerative joint disease of the lower back.  The veteran 
was prescribed Motrin.  

In a February 1999 rating action, the RO reinstated the 10 
percent disability evaluation for the veteran's service-
connected low back disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1994).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his disability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

In evaluating the severity of the veteran's lumbar spine 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40 (1999), 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
(1999), regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Service-connected degenerative disc disease of the lumbar 
spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293.  Mild intervertebral disc syndrome is evaluated at 
10 percent; however, moderate intervertebral disc syndrome 
manifested by recurring attacks of symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc is 
evaluated at 20 percent.  For 40 percent, the disability 
picture must be severe.  DC 5293.  

The veteran's low back disability may also be evaluated under 
DC 5292.  Under that code, a 10 percent evaluation is 
assigned for mild limitation of motion of the lumbar spine, 
whereas a 20 percent evaluation is assigned for moderate 
limitation of motion, and 40 percent evaluation is assigned 
for moderate impairment.  



Analysis 

The veteran contends, in essence, that the symptoms 
associated with his low back disability are more disabling 
than currently evaluated.  Specifically, the veteran asserts 
that he experiences low back pain with certain activity.  In 
that connection, the evidence establishes a history of 
chronic low back pain.  However, the pathology associated 
with the veteran's low back disability does not meet the 
criteria for the assignment of a higher disability evaluation 
under DC 5293.  There are no clinical findings pertaining to 
a significant neurological impairment involving the service-
connected low back disability.  Sensory and vibratory testing 
are intact.  In addition, there is no evidence of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in standing position.  However, the 
evidence shows limitation of motion on forward flexion to 60 
degrees.  Based on this factor, the Board finds that a 20 
percent disability evaluation is warranted under DC 5292.  
The evidence does not support the assignment of rating higher 
than 20 percent in that the veteran does not demonstrate 
severe limitation of motion and he has not demonstrated any 
functional impairment due to pain other than decreased range 
of motion on forward bending.  Notably, the current medical 
evidence provides that motor strength is 5/5 and that he 
demonstrates normal heel-to-heel, toe-to-toe, and heel-to-toe 
movements.  Therefore, the veteran's overall disability 
picture does not more nearly approximate the criteria for the 
next highest disability evaluation.  38 C.F.R. §§ 4.7, 4.40, 
4.45.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of fracture of 
the vertebra (DC 5285) or ankylosis of the spine (DCs 5286, 
5289), those diagnostic codes are not for application in the 
instant case and do not provide a basis for assignment of a 
greater than 20 percent evaluation.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected low 
back disability has interfered with his employment status to 
a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for degenerative disc 
disease of the lumbar spine is granted, subject to the 
criteria applicable to the payment of monetary benefits.    


		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

